           Case 2:19-cv-01094-APG-NJK Document 30 Filed 04/17/20 Page 1 of 1




 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                                        DISTRICT OF NEVADA
 7
 8   SHELENE I. BRIGGS,
                                                             Case No.: 2:19-cv-01094-APG-NJK
 9           Plaintiff,
                                                                           ORDER
10   v.
                                                                       (Docket No. 29)
11   ANDREW M. SAUL,
12           Defendant.
13          Pending before the Court is Defendant, Commissioner of Social Security’s motion for stay
14 of proceedings. 1 Docket No. 29. For good cause shown, the Court GRANTS in part the motion.
15 Id. The Court extends Commissioner’s deadline to file the certified administrative record until
16 June 16, 2020. Commissioner must file a status report no later than June 2, 2020, setting forth the
17 current circumstances in the Social Security Administration regarding the production of certified
18 administrative records. If a further extension of the deadline is necessary, Commissioner must file
19 that request no later than June 2, 2020.
20          IT IS SO ORDERED.
21          Dated: April 17, 2020
22                                                                ______________________________
                                                                  Nancy J. Koppe
23                                                                United States Magistrate Judge
24
25
26
27
           1
             Commissioner titles his filing as an ex parte motion; however, it is not filed on an ex parte
28 basis and it would not have been appropriate for Commissioner to have filed the motion ex parte.

                                                      1
